DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “4e” of FIG. 2(a) is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (JP 2014/180936).
Regarding independent claim 1, Kikuchi teaches a light guide (Fig. 5) comprising a light guide main body (Fig. 5, Element 20) that guides light input from an incident surface to an exit surface; and an attachment member that is connected to the light guide main body (20) and comprises an attachment portion (Fig. 5, Element 22) that is to be fixed to another member, wherein the area of a connection surface (Fig. 5, Element 26) between the attachment member and the light guide main body (20) is smaller than the cross-sectional area of the attachment portion (22).
Regarding claim 2, Kikuchi teaches the thickness of the attachment member (Fig. 5) on a side in which the attachment member is connected to the light guide main body (20) smaller than the thickness of the attachment portion (22).
Regarding claim 3
Regarding claim 4, Kikuchi teaches a light guide unit (Fig. 2) comprising the light guide according to claim 1; a holding member (Fig. 2, Element 6) in which a recessed groove (Fig. 2) to which the light guide is fitted is formed; a protrusion (Fig. 2, Element 30) that is formed in one of the attachment portion (22) and the recessed groove; and a hole portion (Fig. 5, Element 24) that is formed in the other of the attachment portion (22) and the recessed groove, the protrusion (30) being inserted into the hole portion (24), wherein the protrusion (30) is coupled to the hole portion (24).
Regarding claim 5, Kikuchi teaches an electronic device (Fig. 3) comprising a main body of the electronic device; and the light guide according to claim 1 that is installed in the main body of the electronic device, wherein the incident surface of the light guide main body is exposed to outside from the main body of the electronic device (Fig. 2).
Regarding claim 6, Kikuchi teaches a manufacturing method of a light guide unit (Fig. 2), the manufacturing method comprising fitting the light guide according to claim 1 to a recessed groove that is formed in a holding member (Fig. 2, Element 6) and inserting a protrusion (Fig. 2, Element 30) that is formed in one of the attachment portion (22) of the light guide and the recessed groove into a hole portion (Fig. 5, Element 24) that is formed in the other of the attachment portion (22) of the light guide and the recessed groove; and fixing the protrusion (30) and the hole portion (24) using thermal welding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2016/0085015) teaches a display apparatus with .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 February 2021